DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention II, claims 8-9, in the reply filed on 01/14/2021 is acknowledged.  The traversal is on the ground(s) that there is no distinction among invention groups I-IV and there is no burden to search all invention groups together.  This is not found persuasive because the office action for restriction requirement on 01/08/2021 has clearly pointed out distinction among invention groups I-IV and the undue burden to search all invention group together. For example, Invention I directs toward a method of treating allergy by infusion of magnesium, while invention II directs towards a method of treating allergy reaction to dextran sulfate resulted from apheresis by administering a histamine blocker and antacid together with infusion of magnesium. Invention II thus has materially different process from invention I, and there is undue burden to search both invention together.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-7 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2021.

.

Priority
Acknowledge is made for priority claiming from US provisional application 62/849084, filed on 05/16/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US5939394) in view of Pordy et al. (US20170049886) and Kawase et al. (JP2008174500A, English Abstract).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Fleming et al.  teaches compositions and methods for the prevention and/or treatment of allergic, autoimmune, septic shock or infectious diseases using magnesium gluconate alone or in combination with one or more antioxidants or an antiinflammatory agent (abstract). The method of the invention involves administering an effective dose of magnesium gluconate to an individual who is identified as being at enhanced risk of immunological disorders, inflammatory diseases or chronic infections (column 3, line 64-67). In an embodiment, the methods of the invention include administering magnesium gluconate along with traditional antiinflammatory agents, including but not limited to, glucocorticoids, non-steroidal antiinflammatory drugs, bronchodilators, y-agonists, anticholinergic agents, antihistamines and antibiotics (column 4, line 9-14). Allergies account for a substantial number of human diseases with significant morbidity. The immune response in allergic diseases involves antigen recognition, humoral and cellular effector mechanisms and inflammatory reactions to allergens or environmental antigens resulting in deleterious effects. Asthma is a disease of the airways that is characterized by increased responsiveness of the tracheobronchial tree to a variety of stimuli. Asthma can be triggered by irritants, exercise, cold air, dust or fumes, allergens and viral infections (column 4, line 34-39; column 5, line 4-8). A therapeutically effective dose refers to that amount of the magnesium compound sufficient to result in the amelioration of symptoms of allergic diseases, autoimmune disease and infectious diseases. The compounds can be formulated for parenteral administration by injection, e.g., by bolus injection or continuous infusion. Formulations for injection can be presented in unit dosage form, e.g., in ampoules or in multi-dose containers (column 7, line 41-45; 
	Pordy et al. teaches the use of PCSK9 inhibitors to treat patients with hyperlipidemia and related conditions who are currently being treated with a therapeutic regimen comprising lipoprotein apheresis ( e.g., LDL apheresis or Lp(a) apheresis) (page 1, [0002]). LDL apheresis is a costly procedure that is invasive and burdensome for patients. Apheresis, in general, involves the mechanical removal blood from a patient; the blood is subjected to centrifugation, filtration or other separation steps outside the body to remove unwanted constituents and then reintroduced back into the patient. Lipoprotein apheresis acutely lowers the LDL-C concentration by 50-75%, which translates to a time-averaged LDL-C reduction of approximately 30% between apheresis procedures. Typical apheresis processes are characterized by a transient reduction in serum lipoprotein concentration that is followed over time by an almost linear return of lipoprotein levels to the elevated "baseline" level. This oscillating pattern of lipoprotein levels, which is characteristic of lipoprotein apheresis therapies, explains the need for periodic apheresis treatments that are required throughout the lifetime of an individual. Furthermore, because of the sparsity of apheresis centers in many geographical locations, many patients must travel a significant distance for this allergic reactions, and an acute decrease in serum protein levels (page 1, [0007]). Specific types of lipoprotein apheresis that are included in the context of the present invention include, e.g., double membrane filtration, immunoadsorption, heparininduced LDL precipitation, direct adsorption of lipids, dextran sulfate-cellulose adsorption (plasma or whole blood), heparin extracorporeal LDL precipitation (HELP) system, DFPP and thermofiltration plasmapheresis, and hemoperfusion (page 3, [0030]).
	Kawase et al. teaches oral formulation for improving sleep, treating rhinitis, cold, cough and allergic disease, obtained by blending diphenhydramine, and gastric antacid (abstract).
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Fleming et al.  is that Fleming et al.  do not expressly teach allergy to dextran sulfate resulted from apheresis for treatment of hyperlipidemia, antacid. This deficiency in Fleming et al.  is cured by the teachings of Pordy et al. and Kawase et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fleming et al., as suggested by Pordy et al. and Kawase et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prevent or treat allergy reaction to dextran sulfate resulted from apheresis for treatment of hyperlipidemia by administering of magnesium salt through infusion because Fleming et al., teaches prevention or treatment allergy reaction by administering of magnesium salt through infusion, and Pordy et al. teaches allergy reaction from apheresis (dextran sulfate- cellulose adsorption) for treatment of hyperlipidemia by administering of magnesium salt through infusion. Therefore, this is just simply to prevent or treatment of known allergy according to known procedure, and it is obvious for one of ordinary skill in the art to prevent or treat allergy reaction to dextran sulfate resulted from apheresis for treatment of hyperlipidemia by administering of magnesium salt through infusion a d produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include antacid with histamine blocker (antihistamine) to prevent or treat allergy along with administration of magnesium salt because antacid is a suitable ingredient in a composition comprising antihistamine as suggested by Kawase et al. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill to include antacid with histamine blocker (antihistamine) to prevent or treat allergy along with 
One of ordinary skill in the art would have been motivated to have magnesium salt (50 mg -750 mg magnesium) infusion because this is optimization through routing or under prior art condition. MPEP 2144.05. Under guidance from Fleming et al. teaching magnesium 250 mg per day to 600 mg per day; the effective dosage for asthma is magnesium glucobate (324 mg); the effective amount of magnesium gluconate is from 0.1 mM to 1.5M (2.4mg to 3600mg); it is obvious for one of ordinary skill in the art to have magnesium salt (50 mg -750 mg magnesium) infusion and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to administer magnesium salt infusion over 15 min to 90 min because this is optimization within skill of medical practice through routing experimentation. MPEP 2144.05. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it is obvious for one of ordinary skill in the art to optimize through routing experimentation and administer magnesium salt infusion over 15 min to 90 min and produce instant claimed invention with reasonable expectation of success, especially in the absence of showing criticality of claimed range.
Fleming et al. teaches administering magnesium gluconate along with antihistamines, thus, at least administering a histamine blocker and antacid at a time concurrently administration of magnesium is obvious. Furthermore, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04. IV. C.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613